Citation Nr: 0301456	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection 
for bilateral knee arthritis.

2. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection 
for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964, and he performed a subsequent period of active duty 
for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina (NC), which 
determined that new and material evidence had not been 
submitted to reopen previously denied claims of 
entitlement to service connection for bilateral knee 
arthritis and arthritis of the lumbar spine.  The veteran 
perfected a timely appeal of this determination.


FINDINGS OF FACT

1. In a May 1999 decision, the Board denied the veteran's 
claims of entitlement to service connection for 
bilateral knee arthritis and arthritis of the lumbar 
spine.

2. By an Order, dated in May 2000, the United States Court 
of Appeals for Veterans Claims granted the veteran's 
motion to withdraw the appeal of the May 1999 Board 
decision and dismissed the appeal.

3. Evidence added to the record since the May 1999 Board 
decision is either cumulative or redundant; or it does 
not bear directly and substantially upon the specific 
matters now under consideration, and, when considered 
with all of the evidence of record, it has no 
significant effect upon the facts previously considered.


CONCLUSIONS OF LAW

1. The May 1999 Board decision, which denied entitlement to 
service connection for bilateral knee arthritis and for 
arthritis of the lumbar spine, is a final decision.  
38 U.S.C.A. §§ 511(a)-(b), 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2002).

2. Evidence associated with the claims file subsequent to 
the May 1999 Board decision, which denied entitlement to 
service connection for a bilateral knee arthritis and 
for arthritis of the lumbar spine, is not new and 
material, and these claims are not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law (the Veterans 
Claims Assistance Act of 2000, hereinafter "the VCAA") and 
its implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  These regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary, that is 
necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 
38 C.F.R. § 3.159(b) (2002).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45620-45632 (August 29, 2001).  As noted 
below, the veteran's application to reopen his claims of 
entitlement to service connection for bilateral knee 
arthritis and arthritis of the lumbar spine was filed 
prior to this date, and as such, the version of 38 C.F.R. 
§ 3.156(a) in effect prior to August 29, 2001 is for 
application.  See 38 C.F.R. § 3.156(a) (2001).

That notwithstanding, the regulations implementing the 
VCAA do not otherwise create an exception to the 
applicability dates with respect to VA notification in 
cases of claims to reopen finally decided claims.  66 Fed. 
Reg. 45,620.  Hence, it is well to observe that the VCAA 
and its implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information 
and evidence needed to substantiate claims which does 
apply to the veteran's application to reopen his claims of 
entitlement to service connection here.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his request to reopen his claims 
of entitlement to service connection for bilateral knee 
arthritis and arthritis of the lumbar spine.  
Specifically, the record reflects that the veteran was 
issued a letter in February 2001 which explained, among 
other things, what evidence was needed to reopen his 
claims of entitlement to service connection for bilateral 
knee arthritis and arthritis of the lumbar spine.  
Further, the veteran was issued a letter in June 2001 
which requested new and material evidence necessary to 
reopen his previously denied claims.  Finally, the record 
shows that the veteran was issued a statement of the case 
in March 2002 which contained the pertinent laws and 
regulations governing his claims and the reasons for the 
denial of the claims.  Hence, he has been provided notice 
of the information and evidence necessary to substantiate 
his claims and has been afforded ample opportunity to 
submit such information and evidence.  Moreover, VA has 
conducted reasonable and appropriate efforts to assist him 
in obtaining the evidence necessary to substantiate these 
claims.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 38 C.F.R. § 3.159(b) 
(2002).

New and Material Evidence

In a May 1999 decision, the Board denied the veteran 
entitlement to service connection for bilateral knee 
arthritis and for arthritis of the lumbar spine.  In this 
regard, the evidence which was of record when the Board 
rendered its decision in May 1999 included the veteran's 
service medical records, VA outpatient records dated 
between 1991 and 1997, private medical records dated 
between 1982 and 1998; private medical statements from 
J.T.T., D.C., dated 1993 and from Dr. G.P.D. dated 1997; 
statements from the secretary of a physician who 
reportedly treated the veteran between his separation from 
service in 1964 and 1980; testimony provided by the 
veteran, his brother, and a friend at a videoconference 
hearing held before a Member of the Board in August 1998; 
and the veteran's written statements.  Based on this 
evidence, the Board found that there was no competent 
evidence reflecting the presence of arthritis of either 
the knees or spine until approximately 30 years after 
service; and that there was no medical evidence linking 
the veteran's current bilateral knee or lumbar spine 
arthritis to service.  Thus, the Board determined that 
arthritis of the knees or lumbar spine was not shown by 
the evidence to have been incurred in or aggravated by 
service, or to have been manifested to a compensable 
degree within one year after the veteran's separation from 
service.

Although the veteran appealed the May 1999 Board decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court"), he notified the Court that he 
wanted to withdraw his appeal in May 2000, and the appeal 
was dismissed.  As such, the Board's May 1999 decision is 
final.  See 38 U.S.C.A.       §§ 511(a)-(b), 7103(a), 
7104(a) (West 1991 & Supp. 2001); 38 C.F.R. § 20.1100 
(2002).

With respect to a claim that has been finally disallowed, 
the law and regulations provide that if, new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence, for purposes of this 
appeal, is defined as evidence not previously submitted, 
not cumulative or redundant, and which by itself, or along 
with evidence previously submitted, is so significant that 
it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998); see Evans, supra.

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility 
of the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet.App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of this 
claim on any basis or, in this case, since the Board 
decision in May 1999.  See Hickson v. West, 12 Vet.App. 
247, 251 (1999).

In January 2001, the veteran filed an application to 
reopen his claims of entitlement to service connection for 
arthritis of the knees and lumbar spine.  As relevant to 
these claims, the newly submitted evidence consists of the 
veteran's lay statements, and a letter dated in October 
2000 from Dr. G.P.D., stating that the veteran had been 
under this chiropractor's care since 1978 for complaints 
of ongoing pain and stiffness in his  lower back with pain 
radiating into his legs.  Dr. G.P.D. also stated that the 
veteran had related an incident that had occurred during 
service in September 1962, where the veteran severely 
twisted his back and knees.  Taking into consideration the 
veteran's history, signs, symptoms, and test results, Dr. 
G.P.D. was of the opinion that the veteran's chronic lower 
back condition "may very well be related" to the in-
service incident that the veteran had related to him.

Under the laws administered by VA, service connection may 
be granted for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  In addition, service connection may 
also be warranted for any disease diagnosed after 
discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  A 
chronic disease, such as arthritis, will be considered to 
have been incurred in service when manifested to a degree 
of 10 percent or more within 1 year from the date of 
separation from active service.  See 38 C.F.R. §§ 3.307, 
3.309.

In this claim, the veteran essentially contends that, 
after severely twisting his back and knees while going 
through an obstacle course during service, he developed 
arthritis of the lumbar spine and bilateral knee 
arthritis.  In this context, the veteran is competent to 
provide lay statements as to the features or symptoms of 
an injury or illness.  See Falzone v. Brown, 8 Vet.App. 
398, 405 (1995); Layno v. Brown, 6 Vet.App. 465 (1994).  
However, when the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Therefore, as the 
veteran lacks such training and knowledge, he is not 
competent to render an opinion regarding the diagnosis or 
onset of either his arthritis of the lumbar spine or his 
bilateral knee arthritis.

Similarly, the veteran is also competent to provide lay 
statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  
See Falzone and Layno, both supra.  In this regard, the 
veteran maintains that he severely twisted his back in 
September 1962, resulting in an injury to the same, while 
completing an obstacle course during service.  However, 
according to the veteran's sworn testimony in August 1998, 
which was on file at the time of the Board's May 1999 
decision, he stated that he sustained a twisting injury to 
his knees when he tripped and fell while performing night 
maneuvers in service.  In fact, the service medical 
entries that were of record in 1999 reflect that, in 
September 1962, the veteran presented with complaints of 
knee pain and cramps due to standing for long periods of 
time.  Nothing regarding a back injury is mentioned in 
either the September 1962 service entry or the August 1998 
sworn testimony.  It is also of particular significance 
that the veteran certified, over his own signature, that 
he was in "good health," and specifically denied having 
arthritis, swollen or painful joints, or bone or joint 
deformity when he was examined in June 1964, for purposes 
of separation from active military service.  No back 
injury, even by history, was mentioned during that 
examination.  Therefore, to the extent his statements 
imply that he injured his back in service, such 
implication, in light of the contrary lay evidence that 
was considered in 1999, is insufficient to provide a basis 
for reopening.  Cf. Evans v. Brown, 9 Vet. App. at 283 
(citing Justus v. Principi, 3 Vet. App. 510, 513 (1992) 
and Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
(Statements that are inherently false are insufficient for 
purposes of reopening a claim)).

The same analysis also applies to the medical opinion of 
Dr. G.P.D., which relied on the veteran's inherently 
incredible statements as to the onset of his lower back 
condition.  Dr. G.P.D.'s letter was not of record at the 
time of the Board's decision in May 1999 and, although it 
confirmed that the veteran has ongoing pain and stiffness 
in his lower back with pain radiating into his legs, it 
also confirmed that Dr. G.P.D. had only been treating the 
veteran since 1978.  Thus, Dr. G.P.D. was not an 
eyewitness to the events that occurred during the 
veteran's period of service.  Moreover, Dr. G.P.D. stated 
in the same letter that he essentially related an oral 
history of events as provided by the veteran, thereby 
indicating that he had no actual knowledge of the 
veteran's alleged in-service accident at the obstacle 
course or any alleged injury resulting therefrom.  
Therefore, any medical opinion regarding when and what 
actions or sequence of events caused the veteran's 
arthritis of the lumbar spine is outside the scope of Dr. 
G.P.D.'s competence.  Cf. King v. Brown, 5 Vet.App. 19, 21 
(1993) (credibility of a statement may not be presumed 
when the fact asserted is beyond the competence of the 
person making the assertion).; LeShore v. Brown, 8 
Vet.App. 406, 409 (1995) (incompetent medical evidence 
cannot enjoy the presumption of truthfulness found in 
Justus v. Principi, supra, as to determinations of whether 
evidence is new and material for purposes of reopening 
claims).  Accordingly, such evidence cannot serve as a 
basis for reopening the veteran's claim of entitlement to 
service connection for arthritis of the lumbar spine.  

Given the foregoing, the Board finds that new and material 
evidence has not been submitted sufficient to reopen the 
veteran's claim of entitlement to service connection for 
arthritis of the lumbar spine.  When viewed in conjunction 
with all of the other evidence of record, the evidence 
submitted since the Board's May 1999 decision does not 
tend to offer a competent opinion as to the cause of the 
veteran's arthritis of the lumbar spine or as to when the 
condition began.  As such, it is merely cumulative and 
redundant and has no significant effect on the facts 
previously considered.  Therefore, it is not "new" and 
"material" evidence as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis on which to reopen the 
veteran's claim of entitlement to service connection for 
arthritis of the lumbar spine.  Having determined that new 
and material evidence has not been added to the record, 
the veteran's previously denied claim of entitlement to 
service connection for arthritis of the lumbar spine is 
not reopened.  38 U.S.C.A. § 5108 (West Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).

Regarding the veteran's request to reopen his claim of 
entitlement to service connection for bilateral knee 
arthritis, the Board notes that the only "evidence" 
submitted by the veteran pertaining to this claim since 
the Board decision in May 1999 consists of his statements 
disagreeing with the Board's denial of this claim.  The 
veteran has submitted no other evidence pertinent to this 
claim.  For this reason, the Board finds that new and 
material evidence has not been received sufficient to 
reopen the veteran's claim of entitlement to service 
connection for bilateral knee arthritis.  Having 
determined that new and material evidence has not been 
added to the record, the veteran's previously denied claim 
of entitlement to service connection for bilateral knee 
arthritis also is not reopened.  38 U.S.C.A. § 5108 (West 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).



ORDER

With no new and material evidence having been submitted to 
reopen the claim, entitlement to service connection for 
bilateral knee arthritis is denied.

With no new and material evidence having been submitted to 
reopen the claim, entitlement to service connection for 
arthritis of the lumbar spine is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

